DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22, 33, and 25 are objected to because of the following informalities:  
In claim 21, line 11, the first occurrence of the term “said” appears to be an editorial error. This objection could be overcome by deleting the term “said.”
Claim 35 has a similar problem. 
Claim 33 does not end with a period. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites that “said first and said second time periods partially overlap.” However, it is noted that parent claim 21 recites: 

During a first time period of said sensing mode, said controller is configured to cause a first fixed voltage potential to be applied to said first element that is greater than said a second fixed voltage potential applied to said second element, and wherein during a second time period of said sensing mode, said controller is further configured to cause a third fixed voltage potential to be applied to said second element that is greater than a fourth fixed voltage potential applied to said first element.

It is not clear how the time periods can overlap if:
during the first time period the voltage applied to the first element is greater than that applied to the second element, and 
during the second time period the voltage applied to the second element is greater than that applied to said first element. 
	These two limitations appear to be mutually exclusive. In other words, it is unclear how a voltage applied to the first element is both greater and less than the voltage applied to the second element at the same time (in the overlapping portion of the first and second time periods). Correction and/or clarification is required. 
	Claim 37 has a similar problem. 

Allowable Subject Matter
Claims 22-25, 27-36, and 38-39 are objected to for the above mentioned informalities but would be allowable if rewritten to overcome the informalities. 

Claims 26 and 37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 21-25, 27, and 32 have been indicated as containing allowable subject matter primarily for said controller being configured to cause a first fixed voltage potential to be applied to said first element that is greater than a second fixed voltage potential applied to said second element, and wherein during a second time period of said sensing mode, said controller is further configured to cause a third fixed voltage potential to be applied to said second element that is greater than a fourth fixed voltage potential applied to said first element.
	Claims 35, 38, and 39 have been indicated as containing allowable subject matter primarily for steps of, during a first time period of a sensing mode of said soot sensor, causing a first fixed voltage potential to be applied to said first element that is greater than a second fixed voltage potential applied to said second element; and during a second time period of said sensing mode, causing a third fixed voltage potential to be applied to said second element that is greater than a fourth fixed voltage potential applied to said first element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 19, 2021